Title: General Orders, 22 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 22nd 1776.
Parole Brunswick.Countersign Cumberland.


Aaron Burr Esqr: is appointed Aide-du-Camp to Genl Putnam in the room of Major Webb promoted—He is to be obeyed and regarded as such.
The Quarter Masters having in many late Instances, neglected to see detachments, and working parties, furnished with the necessary quantity of provisions, The General requires greater punctuality in future, and if any further neglect appears in this respect, such Quarter Master will be severly punished.
